Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 1 of 6




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                FORT LAUDERDALE DIVISION

                                    CASE NO.: 0:20-cv-61464

  MORGAN HOWARTH,

                 Plaintiff,

  v.

  OCTAGON COMMERCE LLC D/B/A
  1SALEADAY LLC,

                 Defendant.


                     COMPLAINT FOR COPYRIGHT INFRINGEMENT
                         (INJUNCTIVE RELIEF DEMANDED)

        Plaintiff MORGAN HOWARTH by and through his undersigned counsel, brings this

 Complaint against Defendant OCTAGON COMMERCE LLC D/B/A 1SALEADAY LLC for

 damages and injunctive relief, and in support thereof states as follows:

                                 SUMMARY OF THE ACTION

        1.      Plaintiff MORGAN HOWARTH (“Howarth”) brings this action for violations of

 exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and distribute Howarth's

 original copyrighted Work of authorship in his Work.

        2.      Based in the Washington D.C. area, Howarth has been a photographer for over 25

 years and focuses on interior and architecture work. His rich and illustrative style brings

 architecture to life by combining a multitude of separately lit images into one perfect shot.

 Morgan has worked as a photographer for a multitude of national clients including Timex, Sears

 Catalog, The Lenox Hotel, Cole Haan Shoes, GH Bass Shoes, Timberland Shoe, CBS, and Home

 & Design Magazine, and has been exposed to many beautiful people and places throughout his



                                             SRIPLAW
                        CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 2 of 6




 career. However, he still considers the best part of any assignment to be the client’s final

 “Wow!”

         3.      Howarth uses a combination of tungsten, daylight, and strobe light to create the

 best possible natural looking light to suit the needs of each room or scene. This process takes

 several different exposures and lighting set-ups per image which are then combined into one Hi-

 Res image.

         4.      Defendant OCTAGON COMMERCE LLC D/B/A 1SALEADAY LLC

 (“1SaleADay”) is a retail company selling a diverse array of products.

         5.      Howarth alleges that 1SaleADay copied Howarth's copyrighted Work from the

 internet in order to advertise, market and promote its business activities. 1SaleADay committed

 the violations alleged in connection with 1SaleADay’s business for purposes of advertising and

 promoting sales to the public in the course and scope of the 1SaleADay’s business.

                                    JURISDICTION AND VENUE

         6.      This is an action arising under the Copyright Act, 17 U.S.C. § 501.

         7.      This Court has subject matter jurisdiction over these claims pursuant to 28 U.S.C.

 §§ 1331, 1338(a).

         8.      Defendant is subject to personal jurisdiction in Florida.

         9.      Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and 1400(a)

 because the events giving rise to the claims occurred in this district, Defendant engaged in

 infringement in this district, Defendant resides in this district, and Defendant is subject to

 personal jurisdiction in this district.




                                                  2
                                              SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 3 of 6




                                           DEFENDANT

         10.     Octagon Commerce LLC d/b/a 1SaleADay LLC is a Limited Liability Company,

 with its principal place of business at 4613 North University Drive, #483, Pompano Beach, FL

 33067, and can be served by serving its Registered Agent, Northwest Registered Agent LLC,

 7901 4th Street North, Suite 300, Saint Petersburg, FL 33702.



                            THE COPYRIGHTED WORK AT ISSUE

         11.     In 2013, Howarth created the photograph entitled

 “5114_Brookview_Ext_Deck_3_Water_F,” which is shown below and referred to herein as the

 “Work”.

         12.     Howarth registered the Work with the Register of Copyrights on August 29, 2014

 and was assigned the registration number VA 1-958-896. The Certificate of Registration is

 attached hereto as Exhibit 1.

         13.     Howarth's Work is protected by copyright but is not otherwise confidential,

 proprietary, or trade secrets.




                                                 3
                                             SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 4 of 6




         14.     At all relevant times Howarth was the owner of the copyrighted Work at issue in

 this case.



                                  INFRINGEMENT BY DEFENDANT

         15.     1SaleADay has never been licensed to use the Work at issue in this action for any

 purpose.

         16.     On a date after the Work at issue in this action was created, but prior to the filing

 of this action, 1SaleADay copied the Work.

         17.     1SaleADay copied Howarth's copyrighted Work without Howarth's permission.

         18.     After 1SaleADay copied the Work, it made further copies and distributed the

 Work on the internet to promote the sale of goods and services as part of its listing for “4-Pk

 Smart LED Candlelabra 5000k E12 Base Bulbs.”

         19.     1SaleADay copied and distributed Howarth's copyrighted Work in connection

 with 1SaleADay’s business for purposes of advertising and promoting 1SaleADay’s business,

 and in the course and scope of advertising and selling products and services.

         20.     Howarth's Works are protected by copyright but are not otherwise confidential,

 proprietary, or trade secrets.

         21.     1SaleADay committed copyright infringement of the Work as evidenced by the

 documents attached hereto as Exhibit 2.

         22.     Howarth never gave 1SaleADay permission or authority to copy, distribute or

 display the Work at issue in this case.

         23.     Howarth notified 1SaleADay of the allegations set forth herein on March 3, 2020

 and March 23, 2020. To date, 1SaleADay has failed to respond to Plaintiff’s Notices. Copies of

 the Notices to 1SaleADay are attached hereto as Exhibit 3.
                                                  4
                                              SRIPLAW
                         CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 5 of 6




                                         COUNT I
                                  COPYRIGHT INFRINGEMENT

         24.     Plaintiff incorporates the allegations of paragraphs 1 through 23 of this Complaint

 as if fully set forth herein.

         25.     Howarth owns a valid copyright in the Work at issue in this case.

         26.     Howarth registered the Work at issue in this case with the Register of Copyrights

 pursuant to 17 U.S.C. § 411(a).

         27.     1SaleADay copied, displayed, and distributed the Work at issue in this case and

 made derivatives of the Work without Howarth's authorization in violation of 17 U.S.C. § 501.

         28.     1SaleADay performed the acts alleged in the course and scope of its business

 activities.

         29.     1SaleADay’s acts were willful.

         30.     Howarth has been damaged.

         31.     The harm caused to Howarth has been irreparable.



         WHEREFORE, the Plaintiff prays for judgment against the Defendant Octagon

 Commerce LLC d/b/a 1SaleADay LLC that:

         a.      Defendant and its officers, agents, servants, employees, affiliated entities, and all

 of those in active concert with them, be preliminarily and permanently enjoined from committing

 the acts alleged herein in violation of 17 U.S.C. § 501;

         b.      Defendant be required to pay Plaintiff his actual damages and 1SaleADay’s

 profits attributable to the infringement, or, at Plaintiff's election, statutory damages, as provided

 in 17 U.S.C. § 504;


                                                  5
                                              SRIPLAW
                          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
Case 0:20-cv-61464-AHS Document 1 Entered on FLSD Docket 07/20/2020 Page 6 of 6




           c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the applicable

 statutes sued upon;

           d.     Plaintiff be awarded pre and post-judgment interest; and

           d.     Plaintiff be awarded such other and further relief as the Court deems just and

 proper.

                                            JURY DEMAND

           Plaintiff hereby demands a trial by jury of all issues so triable.

 DATED: July 20, 2020                             Respectfully submitted,


                                                  /s/Joel B. Rothman
                                                  JOEL B. ROTHMAN
                                                  Florida Bar Number: 98220
                                                  joel.rothman@sriplaw.com
                                                  CRAIG A. WIRTH
                                                  Florida Bar Number: 125322
                                                  craig.wirth@sriplaw.com
                                                  MEIR TEITELBAUM
                                                  Florida Bar Number: 1022915
                                                  meir.teitelbaum@sriplaw.com

                                                  SRIPLAW
                                                  21301 Powerline Road
                                                  Suite 100
                                                  Boca Raton, FL 33433
                                                  561.404.4350 – Telephone
                                                  561.404.4353 – Facsimile

                                                  Attorneys for Plaintiff Morgan Howarth




                                                    6
                                                SRIPLAW
                          CALIFORNIA ♦ GEORGIA ♦ FLORIDA ♦ TENNESSEE ♦ NEW YORK
